 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
10      SCOTT JOHNSON,                              Case: 2:18-CV-02471-MCE-DB
11                   Plaintiff,                     ORDER
12         v.
13      NATALYA BOKOCH;
        VASILIY BOKOCH;
14      SERGEY KUKURVAK;
        TATVANA KUKURVAK;
15      MIAN, INC., a California Corporation;
        and Does 1-10,
16
                     Defendants.
17
18
             Pursuant to F.R.CIV.P.41(a)(1), this action is hereby ordered dismissed with
19
20   prejudice, each party to bear their own attorneys’ fees and costs. The Clerk of the

21   Court is directed to close this case.

22           IT IS SO ORDERED.
23   Dated: April 30, 2019
24
25
26
27
28



                                                1

     Joint Stipulation for Dismissal                        Case: 2:18-CV-02471-MCE-DB
